Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain.
Regarding claim 1, Jain further discloses a road sensor, comprising: a housing(sensor 104a of fig. 1 and ¶s25-26 inherently comprises the housing for holding the sensor and its processor) ; at least one sensor(sensor 104a of Fig. 1) inside the housing; a processor(¶25), the processor configured to execute instructions to cause the processor to: receive data from the at least one sensor (¶25); use machine learning to recognize conditions local to the sensor from the sensor data (road segment speed of 
Jain fails to explicitly disclose a processor that performs the recited functions in the housing of the road sensor. 
There are only two possible solutions to location of the processor with respect to the sensor within or without the housing.
Therefore situating a processor within a sensor housing would have obvious to one of ordinary skill in the art at the effective filing date of the invention as obvious choice from the limited set of possible solutions to protect the processor from the elements. 
Regarding Claim 9, Jain discloses in fig. 2 and ¶32 road sensors may produce speed data, thus reads on wherein the at least one sensor includes at least one selected from the group consisting of: an accelerometer; a strain gauge; velocity sensor; a gyroscope; a pressure sensor; a vibration meter; an inertial measurement unit; a microphone; optical sensors; infrared sensors; charge-coupled devices (CCD); CMOS image sensors; UV sensors; distance and ranging sensors; ultrasonic sensors; light detection and ranging (LIDAR); radar; and radio frequency transceivers.
Regarding claim 10, Jain discloses a method of providing road conditions (par 0011, traffic speeds), comprising: receiving, at a road sensor, input detectable by at least one sensor (sensor 104a of fig. 1); using a processor to execute code that will cause the processor to: receive sensor data from the at least one sensor (para 0025); apply machine learning to the sensor data to recognize at least one road condition associated with the sensor data (para 0009, 3-5; or para 0006, lines 15-16); and 
Jain fails to explicitly disclose a processor that performs the recited functions in the road sensor. 
There are only two possible solutions to location of the processor with respect to the sensor within or without.
Therefore situating a processor within a sensor housing would have obvious to one of ordinary skill in the art at the effective filing date of the invention as obvious choice from the limited set of possible solutions to protect the processor from the elements. 

Allowable Subject Matter
Claims 2-8, 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685